     Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 1 of 12                 PageID 48



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

VERONICA DAVIS,

        Plaintiff,

v.                                                                  Case No. 2:19-mc-00009

CONN APPLIANCES, INC.,

        Defendant.


                  PLAINTIFF’S RESPONSE IN OPPOSITION TO
            DEFENDANT’S MOTION TO ABATE AND MOTION TO DISMISS

        Plaintiff (“Davis”) opposes Defendant’s (Conn’s”) Motion to Abate Action and Motion

to Dismiss for Lack of Personal Jurisdiction (Doc. 7) and in support states:

                                            Introduction

        In 2015, Plaintiff Veronica Davis (“Davis”) entered into a contract with Defendant Conn

Appliances, Inc. (“Conn’s”) for the purchase of some furniture at a Conn’s store in Memphis,

Tennessee. (Doc. 1-1). The contract was Conn’s standard Tennessee Retail Installment Contract.

It contained a clause requiring disputes between Davis and Conn’s to be submitted to arbitration.

        In November 2017, Davis filed a Demand for Arbitration against Conn’s with the

American Arbitration Association (AAA). Davis sought damages against Conn’s for violations

of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (TCPA).

        In February 2019, AAA Arbitrator Michael L. Russell held a final, in-person arbitration

hearing in Memphis, Tennessee. The arbitration was held in Memphis, Tennessee because that is

where Davis resides and the arbitration agreement between the parties requires any arbitration

hearing to take place near her residence.




                                                 1
  Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 2 of 12                       PageID 49



       On March 25, 2019, the arbitrator entered an award in favor of Davis. That same day,

Davis filed the instant action to confirm the arbitration award pursuant to 9 U.S.C. § 9. Also that

day, less than 15 minutes before Davis applied to confirm the arbitration award and unbeknownst

to Davis at the time, Conn’s moved to vacate the award in the United States District Court for the

Southern District of Texas.

       Four days later, on March 29, 2019, Conn’s filed a motion to stay the Texas proceedings.

On April 3, 2019, Davis served Conn’s with process in this action. (Doc. 6). On April 8, 2019,

the Southern District of Texas court granted Conn’s motion to stay the Texas proceedings and

administratively closed the case. It was not until three days later that Davis was served process

in the Texas case.

       Now, in its most recent attempt at undue delay, Conn’s seeks to have this matter abated in

favor of the stayed action in Texas, or dismissed entirely for lack of personal jurisdiction. For the

reasons below, Davis opposes Conn’s motions and respectfully asks that the Court deny Conn’s

motion.

                                    Argument and Authority

       Conn’s motion to dismiss for lack of personal jurisdiction should be denied. This Court

has personal jurisdiction over Conn’s because:

       1) Conn’s voluntarily participated in an arbitration that was held in this jurisdiction, and

Plaintiff’s action to confirm the resulting award in this district arises from the arbitration

agreement, and not from Plaintiff’s underlying TCPA claim               under traditional personal

jurisdiction standards;

       2)   9 U.S.C. § 9 of the Federal Arbitration Act provides this Court with personal

jurisdiction over Conn’s;




                                                 2
     Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 3 of 12                   PageID 50



        3) Conn’s agreed to personal jurisdiction in this district by the language of its agreement

with Davis; and

        4) Conn’s consented to this Court’s jurisdiction by failing to object to the location of the

arbitration and by participating in the arbitration.

1)      This Court has specific personal jurisdiction over Conn’s because Conn’s
        voluntarily participated in an arbitration that was held in this jurisdiction, and
        Plaintiff’s action to confirm the resulting award in this district arises from the
        arbitration agreement, and not from Plaintiff’s underlying TCPA claim.

        In Plaintiff’s Application to Confirm Arbitration Award (Doc. 1), Plaintiff alleged this

Court’s subject matter jurisdiction is based on both diversity jurisdiction and federal question

jurisdiction. Plaintiff got the law wrong. After that realization the language, purpose, and

judicial interpretations of 9 U.S.C. § 9 made much more sense. And so, Plaintiff begins with this

point of argument:

         The instant action is an application to confirm an arbitration award under 9 U.S.C. § 9.

While Plaintiff alleged this Court’s subject matter jurisdiction is based on both diversity

under 28 U.S.C. § 1332 and federal question jurisdiction under 28 U.S.C. § 1331, Plaintiff was

mistaken. Binding Sixth Circuit precedent has consistently found that this Court’s subject matter

jurisdiction rests solely on diversity:

                [I]t is well established that the Federal Arbitration Act does not
                create any independent federal question jurisdiction. See Moses H.
                Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32,
                74 L. Ed. 2d 765, 103 S. Ct. 927 (1982) (The FAA creates “a body
                of federal substantive law establishing and regulating the duty to
                honor an agreement to arbitrate, yet it does not create any
                independent federal-question jurisdiction under 28 U.S.C. § 1331
                (1976 ed. Supp. V) or otherwise.”) Likewise, we have held that the
                federal nature of the underlying claims submitted to
                arbitration does not confer federal question jurisdiction over a
                suit to confirm an arbitration award since the rights asserted
                “are actually based on the contract to arbitrate rather than on
                the underlying substantive claims.” Detroit Pension Fund v.



                                                   3
  Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 4 of 12                       PageID 51



               Prudential Sec., Inc., 91 F.3d 26, 29 (6th Cir. 1996), cert. denied,
               117 S. Ct. 1252 (1997). See also Smith Barney, Inc. v. Sarver, 108
               F.3d 92, 94 (6th Cir. 1997); Collins v. Blue Cross Blue Shield of
               Michigan, 103 F.3d 35, 38 (6th Cir. 1996); [Ford v. Hamilton Inv.,
               Inc., 29 F.3d 255, 257-58 (6th Cir. 1994)].

Am. Fed'n of TV & Radio Artists v. WJBK-TV, 164 F.3d 1004, 1007-08 (6th Cir. 1999).

       Plaintiff mistakenly believed this Court had federal question jurisdiction due to the nature

of the underlying TCPA claim, which arises from a federal statute. But, as the Sixth Circuit

explained, that is not the proper analysis. Instead, Plaintiff’s action to confirm the arbitration

award arises from the contract to arbitrate, and not the underlying TCPA claim.

       Conn’s personal jurisdiction argument ultimately fails because it is based on the same

misunderstanding. See Conn’s Motion to Dismiss (Doc. 7) at p. 4 (“When a federal court’s

subject matter jurisdiction over a proceeding arises out of a federal question, as is the case here,

[…]”). The rights asserted in Davis’ application to confirm the arbitration award do not arise out

of the TCPA, but “are actually based on the contract to arbitrate rather than on the underlying

substantive claims.” Id.

       Under this correct view, there is no doubt that Davis’ application to confirm the award

contains sufficient jurisdictional allegations, and that exercising jurisdiction comports with

constitutional due process. To make that determination, courts employ a three-step analysis: 1)

whether the defendant purposefully availed itself of the privilege of acting in the forum state or

causing a consequence in the forum state; 2) whether the cause of action arose from the

defendant’s activities there; and 3) whether the defendant’s acts have a substantial enough

connection with the forum to make the exercise of jurisdiction reasonable. See Air Prods. &

Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 550 (citing S. Mach. Co. v. Mohasco Indus.,

Inc., 401 F.2d 374, 381 (6th Cir. 1968)).




                                                 4
  Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 5 of 12                      PageID 52



       In making such determination, the Court is permitted to consider a copy of any written

instruments attached as exhibits to a pleading as a part of the pleading for all purposes under Fed.

R. Civ. P. 10(c); see also Campbell v. Nationstar Mortg., No. 14-1751, 611 Fed. Appx. 288, 291-

92 (6th Cir. May 6, 2015) (holding that “[i]n ruling on a motion to dismiss, the court may

consider written instruments that are exhibits to a pleading, as those are considered part of the

pleading for all purposes.”).

       Here, the Court need not look any further than Plaintiff’s Application to Confirm

Arbitration Award (Doc. 1) and the attached exhibits – the Retail Installment Contract (Doc. 1-1)

and the Arbitration Award (Doc. 1-2) to find more than sufficient evidence to exercise personal

jurisdiction over Conn’s.

       The instant action is an application to confirm an arbitration award. (Doc. 1). The

arbitration hearing was conducted in Tennessee pursuant to a contract that Conn’s drafted, signed

by a Conn’s employee, inside a Conn’s store in Memphis, Tennessee. (Doc. 1-1; 1-2). The

contract containing the arbitration clause was a contract for the purchase of physical goods

located inside a Conn’s brick-and-mortar store in Memphis, Tennessee. (Doc. 1-1). The other

party to the contract was Davis, a lifelong resident of Memphis, Tennessee. Id. Within the

contract, Davis provided Conn’s with her Tennessee cellular telephone number, which begins

with (901) – a Tennessee area code. Id.

       Also within the contract, Davis provided Conn’s with her local Memphis, Tennessee

address. Id. Per the terms of the contract Conn’s drafted and presented to Davis to sign, disputes

between the parties would be submitted to arbitration and “Any arbitration will take place near

[Davis’] residence.” Id. at 2.




                                                 5
  Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 6 of 12                      PageID 53



       Accordingly, the arbitration was held, in person, in Memphis, Tennessee. (Doc. 1-2).

Conn’s attended and participated in the arbitration, in person, through its attorneys and corporate

representative. Id. Conn’s never objected to the location of the arbitration. The arbitration award

was issued in Memphis, Tennessee. Id.

       a.      Conn’s purposefully availed itself of the privilege of acting in the forum state
               or causing a consequence in the Western District of Tennessee.

       Conn’s contracted with Davis for the sale of goods in Memphis, and presented Davis

with a contract that called for arbitration between the parties to be held near Davis’ residence,

which the same contract listed as Memphis, Tennessee. When Conn’s voluntarily entered into

the contract with Davis, it knew that a dispute between them would be arbitrated in Memphis,

Tennessee. And when the arbitration hearing was set for Memphis, Tennessee, Conn’s did not

object. See, e.g., Kirby McInerney LLP v. Lee Med., Inc., No. 17-cv-4760 (KBF), 2017 U.S. Dist.

LEXIS 171450, at *13 (S.D.N.Y. 2017) (“A party who agrees to arbitrate in a particular

jurisdiction consents not only to personal jurisdiction but also to venue of the courts within that

jurisdiction.”) (quoting Doctor's Assocs. v. Stuart, 85 F.3d 975, 983 (2d Cir. 1996)).

       b.      The cause of action arose from Conn’s activities in the Western District of
               Tennessee.

       As the Sixth Circuit has repeatedly explained, the cause of action does not arise from the

underlying claim but rather from the contract to arbitrate itself. Davis’ action to confirm the

arbitration award arises from the arbitration contract entered into in Tennessee, and the

arbitration hearing conducted in Tennessee. But for the arbitration, Davis would have no cause to

confirm the award. See, e.g., Am. Fed'n of TV & Radio Artists, 164 F.3d at 1007-08 (6th Cir.

1999) (“Likewise, we have held that the federal nature of the underlying claims submitted to

arbitration does not confer federal question jurisdiction over a suit to confirm an arbitration




                                                 6
     Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 7 of 12                     PageID 54



award since the rights asserted ‘are actually based on the contract to arbitrate rather than on the

underlying substantive claims.’”).

        c.     Conn’s acts have a substantial enough connection with the forum to make
               the exercise of jurisdiction reasonable.

        Conn’s contract required arbitration in Memphis, Tennessee. Conn’s participated in the

arbitration, in person, without objection. Conn’s acts have a substantial enough connection with

the forum state to make the exercise of jurisdiction reasonable. See, e.g., Weststar Assocs., Inc. v.

Tin Metals Co., 752 F.2d 5, 7 (1st Cir. 1985) (“[Defendant] consented to the Boston locale by not

objecting as provided in Rule 11, and by itself participating in the arbitration. The occurrence of

the arbitration in Boston was clearly an event of sufficient significance to allow Congress to

provide for enforcement in the District of Massachusetts[.]”)

        As demonstrated above, there are sufficient allegations in Davis’ application and

accompanying exhibits to establish this Court has specific jurisdiction over Conn’s. Moreover,

when considering the language, purpose and judicial interpretations of 9 U.S.C. § 9 in this

correct context, it makes practical sense.

2)      9 U.S.C. § 9 of the Federal Arbitration Act provides this Court with personal
        jurisdiction over Conn’s.

        The contract between Davis and Conn’s contains an arbitration clause that states “This

arbitration clause shall be governed by the Federal Arbitration Act.” (Doc. 1-1 at p. 2). Davis

seeks to confirm her arbitration award against Conn’s pursuant to § 9 of the Federal Arbitration

Act. Section 9 begins by stating:

               If the parties in their agreement have agreed that a judgment of the
               court shall be entered upon the award made pursuant to the
               arbitration, and shall specify the court, then at any time within one
               year after the award is made any party to the arbitration may apply
               to the court so specified for an order confirming the award.




                                                 7
  Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 8 of 12                      PageID 55



Id. That makes sense because personal jurisdiction is a personal right that can be waived or

consented to by contract. Guardsmark (P.R.), LLC v. Miramar Real Estate Mgmt., No. 2:08-CV-

2317, 2008 U.S. Dist. LEXIS 129987, at *8 (W.D. Tenn. 2008) (“Personal jurisdiction is a

waivable right. Thus, ‘a litigant may give express or implied consent to the personal jurisdiction

of the court.’”) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473 n.14 (1985)).

       Then, 9 U.S.C. § 9 goes on to address the situation in this case, where no court has been

specified for the entry of judgment on the award:

               If no court is specified in the agreement of the parties, then such
               application may be made to the United States court in and for
               the district within which such award was made. Notice of the
               application shall be served upon the adverse party, and thereupon
               the court shall have jurisdiction of such party as though he had
               appeared generally in the proceeding.

Id. (emphasis added). This provision ensures that in the absence of an agreement between the

parties as to a specific court, there will be a court where an application to confirm the award can

be made. See Weststar, 752 F.2d at 7 (“9 U.S.C. § 9 was precisely meant to enable the district

court for the district within which the award was made to exercise personal jurisdiction over the

parties to the award.”).

       In this case, the agreement between Conn’s and Davis specified that the arbitration would

be held near Davis’ residence, but it did not specify the court where an application to confirm the

award must be made. (Doc. 1-1 at p. 2). Accordingly, the application may be made to “the

United States court in and for the district within which” the award was made: this Court.

       Notice of the application was served upon Conn’s on April 3, 2019. (Doc. 6). Therefore,

this Court has personal jurisdiction over Conn’s “as though [Conn’s] had appeared generally in

the proceeding.” 9 U.S.C. § 9; see also, Colavito v. Hockmeyer Equip. Corp., 605 F. Supp. 1482,

1485 (S.D.N.Y. 1985) (“Thus, Congress has manifested its intention to permit a federal court



                                                8
     Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 9 of 12                      PageID 56



sitting in the district where the arbitration award was rendered to exert personal jurisdiction over

the party opposing confirmation, wherever that party may be found.”).

3)      This Court has personal jurisdiction over Conn’s because Conn’s agreed to personal
        jurisdiction in this district by the language of its agreement with Davis.

        The language of the arbitration agreement provides that the arbitration will be conducted

near Davis’ residence. (Doc. 1-1 at p. 2) (“Any arbitration will take place near your residence.”).

The contract lists Davis’ residence as Memphis, Tennessee. (Doc. 1-1 at p. 1). “A party who

agrees to arbitrate in a particular jurisdiction consents not only to personal jurisdiction but also to

venue of the courts within that jurisdiction.” Kirby McInerney LLP, 2017 U.S. Dist. LEXIS

171450, at *13 (quoting Doctor's Assocs., 85 F.3d at 983). “When a party agrees ‘to arbitrate in

[a state], where the [Federal Arbitration Act] makes such agreements specifically enforceable,

[that party] must be deemed to have consented to the jurisdiction of the court that could compel

the arbitration proceeding in [that state]. To hold otherwise would be to render the arbitration

clause a nullity.’” Doctor's Assocs., at 979; see also St. Paul Fire & Marine Ins. Co. v. Courtney

Enters., 270 F.3d 621, 624 (8th Cir. 2001) (“[I]f the court in the selected forum did not have

personal jurisdiction to compel arbitration, the agreement to arbitrate would be effectively

unenforceable, contrary to the strong national policy in favor of arbitration.”).

        In other words, by contractually agreeing to arbitration in the Western District of

Tennessee, Conn’s consented to this Court’s personal jurisdiction over it. To find otherwise

would mean that if Conn’s refused to arbitrate Davis’ claims, she would need to sue Conn’s in

the Southern District of Texas to compel an arbitration to be held in the Western District of

Tennessee, then return to the Southern District of Texas to confirm the award. That conclusion

would be entirely inconsistent with the FAA’s goal of the efficient resolution of claims. See

Humility of Mary Health Partners v. Teamsters Local Union No. 377, 517 F. App'x 301, 302 (6th



                                                  9
 Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 10 of 12                              PageID 57



Cir. 2013) (describing “the essential point of arbitration” as “an inexpensive, speedy alternative

to litigation.”).

4)      This Court has personal jurisdiction over Conn’s because Conn’s consented to this
        Court’s jurisdiction by failing to object to the location of the arbitration and by
        participating in the arbitration.

        As the United States Court of Appeals for the First Circuit explained in Weststar Assocs.,

Inc. v. Tin Metals Co.:

                    [Defendant] consented to the jurisdiction of the district court by
                    agreeing to settle any disputes arising out of the contract according
                    to the AAA Rules, which, as we have seen, provide that a party
                    shall be deemed to have consented to the enforcement of the award
                    in any state or federal court having jurisdiction thereof. Although
                    the contract did not specify where the arbitration would take place,
                    [Defendant] consented to the Boston locale by not objecting as
                    provided in Rule 11, and by itself participating in the arbitration.
                    Boston was clearly an event of sufficient significance to allow
                    Congress to provide for enforcement in the District of
                    Massachusetts, and there is no question but that [Defendant] was
                    adequately notified and served with process. In these
                    circumstances, and given the independent basis for federal subject
                    matter jurisdiction, the district court clearly had jurisdiction under
                    the express language of section 9 to enforce the award against
                    [Defendant].

752 F.2d 5, 7-8 (1st Cir. 1985). In this case, just like in Weststar, Conn’s agreed to arbitration in

the Western District of Tennessee, and participated in a final hearing in this district. Therefore,

just like in Weststar, Conn’s consented to this Court’s jurisdiction to enforce the award against

Conn’s.

                                              CONCLUSION

        Defendant has not cited to a single case that found that the court in the district where the

arbitration award was issued (with subject matter jurisdiction) did not have jurisdiction over the

parties to confirm the award. The point of 9 U.S.C. § 9 is to make sure of that. For all the reasons




                                                     10
 Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 11 of 12                  PageID 58



above, Plaintiff respectfully requests that this Honorable Court deny Defendant’s Motion to

Dismiss in its entirety.

        Plaintiff also requests that this Court deny Defendant’s request to abate, or stay, or

postpone Ms. Davis’ relief any longer. Conn’s action to vacate the award in the Southern

District of Texas cannot be sustained because that court lacks personal jurisdiction over Davis

under the same analysis above.

        More than 18 months have passed since Davis demanded arbitration. Conn’s got the

arbitration it wanted in Memphis, Tennessee, without objection.       That arbitrator issued a

reasoned opinion and award. This Court has jurisdiction to confirm that award and there’s no

good-faith argument that any other court in the world does.




                                     Respectfully submitted,

                                     /s/ Frank H. Kerney, III, Esq.
                                     FRANK H. KERNEY, III, ESQ. (TBN 035859)
                                     MORGAN & MORGAN, TAMPA, P.A.
                                     201 North Franklin Street, 7th Floor
                                     Tampa, Florida 33602
                                     Phone: (813) 577-4729
                                     fkerney@forthepeople.com
                                     snazario@forthepeople.com
                                     Counsel for Plaintiff




                                               11
 Case 2:19-mc-00009-JTF Document 8 Filed 05/03/19 Page 12 of 12              PageID 59



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on May 3, 2019, a copy hereof was (is being) filed with the

Clerk of Court via CM/ECF system, which will generate a Notice of Electronic Filing to all

counsel of record, including:

       Robert A. Luskin, Esq.
       GOODMAN MCGUFFEY, LLP
       2100 Tower Place
       Atlanta, GA 30326
       Tele: (404) 264-1500
       Fax: (404) 264-1737
       Email: rluskin@gm-llp.com
       Attorney for Defendant


                                   /s/ Frank H. Kerney, III, Esq.
                                   FRANK H. KERNEY, III, ESQ. (TBN 035859)
                                   Certifying Attorney




                                           12
